—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed December 12, 1997, which, inter alla, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause, and (2) from a decision of said Board, filed June 30, 1999, which denied claimant’s application to reopen the previous decision denying her application for unemployment insurance benefits.
Claimant left her employment as a home health aide, contending that she was seeking part-time employment in a less strenuous environment. On December 12, 1997, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Claimant thereafter applied to the Board for a reopening and reconsideration of its December 12, 1997 decision. On June 30, 1999, the Board denied this request. In the interim, claimant filed a notice of appeal dated May 11, 1999 from the original decision. Claimant also, by notice of appeal dated July 1, 1999, appealed the Board’s denial of her request for reopening and reconsideration.
Claimant failed to appeal from the December 12, 1997 decision until May 11, 1999 and, hence, the merits of the Board’s decision dated December 12, 1997 are not before this Court as claimant’s appeal is untimely (see, Matter of Semiletov [Commissioner of Labor], 253 AD2d 931). Furthermore, in the absence of a showing of an abuse of discretion, the Board’s decision rejecting claimant’s application to reopen the Board’s prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits will not be disturbed (see, Matter of Wach [Commissioner of Labor], 261 AD2d 773).
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the appeal from decision filed December 12, 1997 is dismissed, without costs, as untimely. Ordered that the decision filed June 30, 1999 is affirmed, without costs.